UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7752


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVE DONOVAN DIXON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:11-cr-00449-CMH-1; 1:16-cv-
00823-CMH)


Submitted: December 10, 2019                                      Decided: January 7, 2020


Before THACKER, HARRIS, and RICHARDSON, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Joseph Douglas King, KING CAMPBELL PORETZ & THOMAS, PLLC, Alexandria,
Virginia, for Appellant. Daniel Taylor Young, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steve Donovan Dixon seeks to appeal the district court’s order dismissing his 28

U.S.C. § 2255 (2012) motion based on Johnson v. United States, 135 S. Ct. 2551 (2015),

as untimely. The order is not appealable unless a circuit justice or judge issues a certificate

of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on procedural grounds, the

movant must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       In light of United States v. Davis, 139 S. Ct. 2319, 2336 (2019) (holding that residual

clause of § 924(c) is unconstitutionally vague); United States v. Simms, 914 F.3d 229, 232-

34 (4th Cir. 2019) (holding that conspiracy to commit Hobbs Act robbery is not a crime of

violence under the force clause of § 924(c)), we grant a certificate of appealability and

vacate the district court’s order. The parties have filed a Joint Motion for Remand in which

the Government agrees Davis applies retroactively, entitling Dixon to relief. See ECF 22.

In the motion, the parties agree that Dixon’s criminal judgment should be amended to

reflect vacatur of his conviction on Count 2, and his $100 special assessment should be

returned. The parties agree that no further relief is required. We grant the joint motion for

remand, and remand to the district court for further proceedings.

       Accordingly, we grant a certificate of appealability, vacate the district court’s order,

grant the joint motion for remand, and remand to the district court for further proceedings.

                                              2
We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                        VACATED AND REMANDED




                                          3